Citation Nr: 0407640	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran served on active duty from June 1970 to April 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  In his April 2001 claim he alleged that there are 
physicians who have related his current hearing loss to his 
use of anti-malarial medication during active service.  The 
service medical records show he had been instructed on anti-
malarial treatment during service in the Republic of Vietnam, 
which consisted of one tablet of chloroquine-primaquine on a 
weekly basis.  However, in his substantive appeal he 
contended that he did not take this medication because he did 
not enter an area in which malaria was present.  

Alternatively, he contends that his hearing loss is directly 
due to acoustic trauma from rifle noise exposure during basic 
training and in the Republic of Vietnam.  The veteran alleges 
that there are physicians who have related his current 
hearing loss to his noise exposure during active service.  He 
argues this is the only noise exposure he has had since 
active service.  

The service medical records do not show a diagnosis of 
hearing loss.  The initial post-service diagnosis of 
bilateral hearing loss is in a March 1993 audiogram and 
consult report.  The audiologist diagnosed moderate, 
sensorineural hearing loss, bilaterally.  The veteran 
underwent a VA audiology evaluation in November 2001.  The 
diagnosis was normal-to-severe sensorineural hearing loss, 
bilaterally.  

The Board notes that, during a September 1978 VA compensation 
examination, the veteran stated he was employed as an 
electric motor repairman since active service.  

When the VA receives a complete or substantially complete 
application for benefits it has a duty to notify the claimant 
of any information and medical evidence or lay that is 
necessary to substantiate the claim.  38 C.F.R. § 3.159(b) 
(2003).  

VA's duty to assist the veteran includes identified medical 
records and a thorough and contemporaneous examination in 
order to determine the nature and extent of the veteran's 
disability.  38 C.F.R. § 3.159(c) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request the 
veteran to specify the names, addresses 
and dates of treatment of all the 
physicians who rendered medical opinions 
that relate his bilateral, sensorineural 
hearing loss to either his use of anti-
malarial medication during active service 
and/or to acoustic trauma from rifle 
noise exposure during active service.  If 
any of these physicians is a private 
health care provider, the veteran should 
provide written authorization for the 
release of the opinions or treatment 
records.  If any of the identified 
records cannot be obtained the VBA AMC 
should notify veteran of such and 
describe the efforts used in requesting 
these records.  Efforts to obtain these 
records should continue unless it is 
concluded that the records do not exist 
or that further efforts to obtain those 
records would be futile.  

3.  After completion of the above, the 
VBA AMC should schedule the veteran for a 
VA audiology examination to determine the 
nature or etiology and severity of any 
hearing loss, which has currently been 
diagnosed as current bilateral, 
sensorineural hearing loss.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  

After a review of the claims file and 
examination, the examiner should provide 
answer the following questions:
Is it at least as likely as not that any 
current hearing loss is due to or the 
result of the use of anti-malarial 
medication during active?  Is it at least 
as likely as not that any current hearing 
loss is due to or the result of acoustic 
trauma resulting from noise exposure 
during active service versus post-service 
noise exposure?  Any opinions expressed 
by the medical examiner should be 
accompanied by a complete rationale based 
on the facts of the case and sound 
medical principles.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue on appeal.  If the benefits 
requested are not granted to the 
veteran's satisfaction, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claim, which 
has not been previously provided in the 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

